IN THE COURT OF APPEALS OF IOWA

                                     No. 14-0177
                                 Filed April 22, 2015

JEREMY LEE ALTMAN,
    Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________

      Appeal from the Iowa District Court for Webster County, Kurt L/ Wilke,

Judge.



      Jeremy Altman appeals the district court’s denial of his application for

postconviction relief. AFFIRMED.



      Douglas E. Cook of Cook Law Office, Jewell, for appellant.

      Thomas J. Miller, Attorney General, Heather A. Mapes, Assistant Attorney

General, Ricki L. Osborn, County Attorney, and Joseph L. Tofilon, Assistant

County Attorney, for appellee.



      Considered by Danilson, C.J., and Potterfield and Bower, JJ.
                                         2



BOWER, J.

       Jeremy Altman appeals the district court’s denial of his application for

postconviction relief (PCR) claiming his trial counsel was ineffective. We affirm

on appeal by memorandum opinion pursuant to Iowa Court Rule 21.26(1)(a) and

(d).

       The district court made the following findings:

               On July 8, 2010, the Applicant entered pleas of guilty to the
       criminal charges of Willful Injury as a Habitual Felon, Stalking as a
       Habitual Felon, Aggravated Domestic Abuse, Possession of
       Methamphetamine Third Offense, Criminal Mischief in the Fourth
       Degree and Harassment in the First Degree. The Applicant’s plea
       was pursuant to a plea agreement wherein he would be sentenced
       to fifteen years each on the Willful Injury and Stalking charges, five
       years on the Possession of Methamphetamine charge, two years
       each on Aggravated Domestic Assault and Harassment charges,
       and one year on the Criminal Mischief charge. Those sentences
       would run consecutively, but be suspended and the Applicant
       would be placed on probation for five years and required to be
       placed in the Residential Correctional Facility for a period of 180
       days.

       After his placement at the residential facility, Altman violated the terms of

his probation and was sentenced to a term not to exceed forty years in prison.

On September 12, 2012, Altman filed an application for PCR claiming his trial

attorney, Joseph McCarville, was ineffective as Altman was unaware the plea

bargain included pleading guilty to stalking as a habitual felon.

       We review PCR proceedings for errors at law. Ledezma v. State, 626
N.W.2d 134, 141 (Iowa 2001).         To the extent Altman’s claim involves the

constitutional right to effective assistance of counsel, our review is de novo.

Ennenga v. State, 812 N.W.2d 696, 701 (Iowa 2012).
                                         3



      McCarville testified at the PCR hearing he discussed the terms of the plea

bargain with Altman, which included the stalking charge. An email exchange

between McCarville and the assistant county attorney a month before Altman’s

plea reflects an offer to plead to the stalking charge in exchange for a

recommendation for placement at the residential facility. Additionally, McCarville

recalled Altman was “excited to take [the bargain] because he got to go to the

halfway house.” He also remembered advising Altman he would be better off

taking a ten- to fifteen-year prison sentence, rather than risk violating probation

and receiving a forty-year sentence. McCarville noted:

      I don’t recall the details, but [the county attorney] offered him forty
      years in prison, all suspended if he’d go to the facility. There was
      no doubt in my mind the prosecutors were 100 percent certain he
      would not survive probation and I had my doubts as well, but
      Jeremy wanted the deal. If you read the transcript, he’s pretty
      enthusiastic about it.

      A review of the transcript from the plea/sentencing hearing shows the

court conducted an extensive colloquy with Altman to make certain he was

completely aware of the charges to which he was pleading guilty. The colloquy

included the stalking charge. The court read the elements of the stalking charge

and Altman agreed he committed the offense.           When the court asked for

McCarville’s opinion on what Altman had to lose by going to trial, McCarville

stated the probability of conviction on the stalking charge was very high.

      The postconviction court’s detailed and thorough ruling addressed the

issues presented and correctly found that counsel was not ineffective. Altman

was unable to show trial counsel breached any professional duty. Pursuant to
                                        4



Iowa Court Rule 21.26(1)(a) and (d) we affirm the postconviction court’s denial of

Altman’s application.

      AFFIRMED.